DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 10/07/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (GB 2425241 B) provided by Applicant.

As to claim 1, Marshall teaches “[a] method of supplying liners for use within teat cups to milking parlours (FIG. 1 method 10 of inspecting and scoring liners that requires supplying of the liners within or remote to milking parlours; page 7, lines 13-16; page 10, lines 14-16), the method comprising the steps of:  
(a) collecting a plurality of used liners from a milking parlour (page 10, lines 27-28, removing (collecting) liners for inspection; FIG. 2 milking parlour 30);” 
(b) delivering the plurality of used liners” “to a testing station (page 10, lines 14-17; FIG. 2 liner inspection system 48); 
(c) for each of the plurality of used liners, examining a surface of the liner (page 5, lines 14-22; page 7, lines 16-20) to provide a condition score of the liner (page 7, lines 20-21), the condition score indicating whether or not there is a problem in the milking parlour in which the liner has been used (page 7, line 23 through page 9, line 4), the examination being carried out at the testing station using an electronic scanning device (FIG. 2 liner inspection system 48; page 10 line 30 through page 11, line 4, indicating detection device may be any of a variety of known electronic scanning devices such as cameras or laser scanners);” 
(d) notifying an operator of the milking parlour if a condition score of one or more of the plurality of used liners indicates that there is a problem in the milking parlour (page 7, line 23 through page 9, line 4, condition scoring notifies personnel of conditions relating to problems with liners; page 5 line 30 through page 6, line 2, operator notified of problems relating to milking station corresponding to liner); and 
(e) delivering a plurality of new liners to the milking parlour, either before or after the delivery of the used liners to the testing station (page 2, lines 22-23, liners are replaceable, not permanent fixtures; page 7, lines 9-11).  
Marshall does not describe the manner in which the liners are collected and delivered and therefore does not explicitly teach collecting a plurality of used liners from a milking parlour “in a collection receptacle,” or delivering the plurality of used liners “in the collection receptacle” to a testing station.
However, Applicant’s specification and claims do not disclose any particular significance of using a collection receptacle as a means for collecting liners.  It therefore appears that using some form of collection receptacle (e.g., a bag, box, operator’s hand) as a means for collecting multiple small items such as milking liners is an ordinary and seemingly necessary design option that would have been well within the ordinary skill in the art before the effective filing date.
Marshall teaches that a liner under inspection “may be split to aid inspection (page 4, line 4) and suggests “the liner is whole (FIG. 3 in which “liners 38 remain in the teat cups 36”; page 11, line 13) but does not explicitly teach the examination being carried out at the testing station using an electronic scanning device “while the liner is whole.”
It would have been obvious to one of ordinary skill in the art before the effective filing date, as a general matter and in particular in view of Marshall’s disclosure of splitting the liner as a potentially advantageous option, to have examined the liner using an electronic scanning device “while the liner is whole.”  The suggestion is provided by Marshall FIG. 3 in which “liners 

As to claim 2, Marshall teaches “[t]he method as claimed in claimed 1, wherein the condition score is a binary score, indicating pass or fail, wherein the pass score indicates that the liner does not indicate a problem in the milking parlour in which the liner has been used, and wherein the fail score indicates that the liner does indicate a problem in the milking parlour in which the liner been used (page 9, lines 21-29).  “

As to claim 3, Marshall teaches “[t]he method as claimed in claim 1,” but does not explicitly teach “wherein the collection receptacle is a receptacle used for the delivery of the plurality of new liners to the milking parlour.”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have used the same collection receptacle for delivery of new liners as for collection of used liners.  Applicant’s specification and claims do not disclose any particular significant to using the same collection receptacle for collection of used liners and delivery of new liners except for the self-evident utility of reducing the number of required collection receptacles.  Therefore, the use of the same collection receptacle for both collection of used liners and delivery of new liners appears to be an ordinary design choice that would have been within the level of ordinary skill in the art before the effective filing date. 

As to claim 5, Marshall teaches “[t]he method as claimed in claim 1, including the further step of cleaning the liners (page 3, lines 1-2),” but does not explicitly teach cleaning the liners “after examination.”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have cleaned the liners after examination for reuse in a milking station particularly in view of Marshall’s disclosure of cleaning liners, which implies a need to clean used liners and as further suggested by Marshall’s disclosure of the negative effects of contamination in the milking system apparatus (page 2, lines 17-20).

As to claim 9, Marshall teaches “[t]he method of claim 1, wherein during the examination step, an” “surface of the liner is the surface of the liner examined (page 4, line 12-13),” but does not expressly teach “an outer surface” of the liner is the surface of the liner examined. 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have examined the outer surface in addition or in the alternative to examining the inner surface of the liners because the detection apparatus disclosed by Marshall is readily applicable to either inspecting the inner and/or outer surface of a liner and therefore would have been obvious to try outer surface examination to determine some of the same defects as detected during inner surface examination.  The obviousness of trying outer as well as inner surface examination is further suggested by Marshall’s teaching that characteristics that are identified during examination of “the surface (page 4, line 13)” such as “colour change, surface 
 
As to claim 10, Marshall teaches “[t]he method of claim 1, wherein during the examination step, an inner surface of the liner is the surface of the liner examined (page 7, lines 16-20).” 

As to claim 11, Marshall teaches “[t]he method of claim 1, wherein the electronic scanning device comprises a memory for storing information relating to the condition score (FIG. 2 images database 56 storing images used to detect defects that are reflected in condition score; page 10, lines 19-25).”

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Appleton (US 2012/0273100 A1).

As to claim 4, Marshall teaches “[t]he method as claimed in claim 3,” but does not expressly teach “wherein the collection receptacle is a reversible receptacle and the interior of the receptacle when used for the delivery of the plurality of new liners to the milking parlour is marked with a marking which is visible when the receptacle is reversed, and which indicates to the operator of the milking parlour that the receptacle is suitable for the collection of used liners.”

Appleton teaches “wherein the collection receptacle is a reversible receptacle and the interior of the receptacle” “is marked with a marking which is visible when the receptacle is reversed ([0008]; Abstract).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined the teachings of Appleton and Marshall to use “the collection receptacle [that] is a reversible receptacle and the interior of the receptacle when used for the delivery of the plurality of new liners to the milking parlour is marked with a marking which is visible when the receptacle is reversed, and which indicates to the operator of the milking parlour that the receptacle is suitable for the collection of used liners” in the liner supply/inspection method disclosed by Marshall.  The motivation would be to reduce the number of necessary collection receptacles by using a single, universal receptacle that is reversable with the reusability facilitated by markings that indicate which liners (new or used) are to be collected. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Langston (JP5536307 B2).

As to claim 6, Marshall teaches “[t]he method as claimed in claim 5,” but does not teach “recycling the liners after cleaning.”
(page 4, Detailed Description of the Invention, paragraph beginning with “FIG. 1 shows”; page 6, paragraph beginning with “FIG. 8 illustrates” (recycling is implicit in recyclable material)).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied the teachings of Langston to include a step of recycling the liners after cleaning in the method disclosed by Marshall.  Applicant’s specification and claims disclose the significance of recycling in terms of the broadly understood benefit that recycling reduces waste.  Applicant’s specification and claims disclose the significance of recycling following cleaning of liners in terms of the facially evident improvement to the recycling process and consequent increase in monetary valuation of the liner material.  Both of these benefits would have been readily apparent to those skilled in the art before the effective filing date as information generally available to the public independent of the technology field of milking systems such that it would have been within the scope of ordinary skill in the art before the effective filing date to have combined the teachings of Langston and Marshall in the foregoing manner.   

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Ragaller (US 2016/0136557 A1).

As to claim 7, Marshall teaches “[t]he method of claim 1, wherein the electronic scanning device comprises” “an electronic visual display (FIGS. 2 and 3 display 52) in (Fig. 2 display 52 integrated with other components of detector 50; page 10, lines 17-19).”
Marshall does not expressly teach that the variety of possible detection devices such as a camera and laser scanner may include “a fiberscope” and that the electronic visual display is in communication with “the fiberscope.”
Ragaller teaches a detection device that may be configured in several ways including as “a fiberscope ([0068] and [0074]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied the Ragaller’s teaching of a fiberscope as a possible optical detector for inspecting a component to Marshall’s disclosed method such that the electronic scanning device comprises “a fiberscope” and an electronic visual display is in communication with “the fiberscope” because it would constitute a simple substitution of one known element (e.g., laser scanner or camera) for another (fiberscope) to obtain predictable results.

As to claim 8, Marshall teaches “[t]he method of claim 1, wherein the electronic scanning device is an electronic” “scanning device (page 10 line 30 through page 11, line 4, detection device may be any of a variety of known electronic scanning devices such as cameras or laser scanners).”  
Marshall does expressly teach that the scanning device is an “X-ray” scanning device.
Ragaller teaches that the scanning device is an “X-ray” scanning device ([0068] and [0074]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/M.W.B./             Examiner, Art Unit 2863                                                                                                                                                                                           



/SON T LE/             Primary Examiner, Art Unit 2863